DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 3/4/2021 has been entered.
Claims 1-15 remain pending and are examined below. 

Claim Objections
Claims 1, 11, and 12 are objected to because of the following informalities: 
-Claim 1, line 25, “the movement of the lugs” should instead be “movement of the lugs”
-Claim 11, line 2, “wherein the carton lugs” would be better recited as “wherein the one or more carton lugs”.  
-Claim 12, line 23, “the movement of the lugs” should instead be “movement of the lugs”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, lines 5-9 recite “engaging the carton blanks with a series of lugs of an overhead lug conveyor as the carton blanks are within the carton chute approximately at a release point of the carton blanks from at least one of the picking assembly and one or more carton lugs moving the carton blanks along the carton chute, wherein the lugs of the overhead conveyor are at a different pitch than the one or more carton lugs”. This limitation renders the claim indefinite as the bounds of the intended scope of “approximately at a release point” are unclear as it is unclear what “approximately” is intending to encompass. See the “Response to Arguments” section below.
Further, the “at least one of the picking assembly and one or more carton lugs” renders it unclear as to whether or not the Applicant is attempting to positively claim the carton lugs in both alternatives. The “at least one of” phrase implies an alternative limitation of the release point being of “the picking assembly” or of  “one or more carton lugs” and since this is the first recitation of the “one or more carton lugs”, it is unclear as to whether or not the Applicant is attempting to positively claim the one or more carton lugs in both instances. If one was to use the interpretation of the release point being of the “picking assembly” and not the “one or more carton lugs” the subsequent limitation “wherein the lugs of the overhead conveyor are at a different pitch than the one or more at least one of the picking assembly and one or more carton lugs moving the carton blanks along the carton chute” whether or not the Applicant is attempting to positively claim the one more carton lugs in both alternative scopes of the claim. 
Regarding Claim 7, lines 1-2 recite “the lugs of the overhead conveyor are moved at an angle approximately parallel to the carton chute”. This limitation still renders the claim indefinite as it is still unclear as to how the lugs can be moved substantially parallel to the chute AND at an angle to the chute because if they are moved at an angle, they cannot be viewed as parallel. Therefore, without further reference (i.e. plane of view or specific directions), this limitation renders the claim indefinite as it is unclear as to what the “angle” is referring to if it is not intended to be relative to the chute. Note that if the “angle” is referring to an angle relative to the chute, then scope of the phrase “approximately parallel” is still indefinite as such would imply that there is an angle range that would be considered “approximately parallel” and since the specification does not provide further support or clarity for such a range, this limitation would still render the scope of the claim indefinite. 
Claims 8-11, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US Patent 3,127,720), in view of Brown (US Patent 6,550,608-cited in IDS).
Regarding Claim 6, Gentry discloses a method of packaging products (4; Figure 1), comprising: 
moving a series of products (4) along a path of travel (direction 5) through a packaging machine (Figure 1; Col 2, lines 29-32); 
picking carton blanks (3) from a carton magazine (2) and placing the carton blanks (3) into a carton chute (1A, 1B, 7A-7C) with a picking assembly (“means…for withdrawing”; Col 2, lines 23-26, 48-52) of a carton feeding system (see Figure 6); 
as clearly depicted in Figure 6, only one carton lug 7C engages the blank while both lugs 47, 48 engage a blank and therefore comprise different pitches as shown); 
moving the carton blanks (3) with the overhead lugs (47, 48) along the carton chute (1A, 1B, 7A-7C) and into registration with the products moving along the path of travel (Col 4, lines 15-41; note the “Response to Arguments” section below), wherein as the carton blanks are registered with the products, the carton blanks (3) are moving at a rate of movement substantially matched to a rate of movement of the products (4) along the product conveyor (in order for the blanks to be applied as disclosed, the must move at a rate matching the products); and 
applying the carton blanks (3) to corresponding products (4) or groups of products to form a product package (6; Col 2, lines 42-43).

However, Gentry fails to explicitly disclose the overhead lugs move with the carton blanks (along the chute) in a manner such that they move toward/approach registration with the products.
 
Brown which includes another carton feeding system (10; Figure 2) comprising a product conveyor (12) a stack (55) of cartons which are picked by a picking system (76), and a guide assembly (90) comprising a carton chute (111, 112; Figure 3) and overhead conveyor (90, 92) mounted to a frame (20 via plates 33, 34) which receives the picked cartons and convey the cartons to a drop point (18; Col 6 lines 39-56), wherein the frame (20) and hence, the carton chute (111, 112) and conveyor (90, 92) extends away from the magazine (55) and towards the product conveyor (product lanes 12; see Figure 3 which clearly depicts the downward slope towards the products; further note Col 3, lines 51-57 and Col 4, lines 8-35 which disclose different angling of the system, hence the chute, relative to the product conveyor). Further it is noted that Brown teaches a further prior art embodiment (Figure 1) comprising a carton chute (4) with lugs and an overlying overhead lug conveyor (6) wherein both the chute (4) and overhead lug conveyor (6) are angled towards a product conveyor to overly the carton onto the product (see Col 1, lines 35-54)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Gentry such that the carton chute and the conveyors were positioned at an adjustable angle to extend towards registration with the products as taught by Brown. Modifying Gentry in this manner would allow varying sizes of products to be selected/accommodated and not interfere with the feeding system of the carton as taught by Brown (see Col 2, lines 9-12 and Col 4, lines 33-35). Brown also notes that with a downward extending chute and conveyors, maximum clearance can be obtained (see Col 1, lines 35-41).

Regarding Claim 7, Gentry, as modified, discloses the lugs (47, 48) of the overhead conveyor (10) are moved at an angle approximately parallel to the carton chute (1A, 1B, 7A-7C) as they move the carton blanks (3) toward registration (see modification above) with the products (4; see Figure 5 which shows the parallel relationship).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gentry (US Patent 3,127,720), hereinafter referred to as Gentry ‘720, in view of Brown (US Patent 6,550,608), as applied to Claim 6, and in further view of Gentry (US Patent 2,817,520), hereinafter referred to as Gentry ‘520.

Regarding Claim 10, Gentry ‘720, as modified, discloses picking the carton blanks (3) comprises applying a vacuum to each carton blank (see Col 2, lines 23-26 which discloses the “means… for withdrawing” such as that in Gentry ‘520 which includes a vacuum gripper 39 (Figures 7-10)), drawing each carton blank (3) from a stack of cartons (3), feeding the carton blank (3) to the carton chute (1A, 1B, 7A-7C; Col 2, lines 23-28 and 48-52) and releasing the vacuum applied thereto (see Col 4, lines 8-29 and Col 5, lines 2-8 of Gentry ‘520).
However, although it can be reasonably assumed that Gentry ‘720 is incorporating the disclosure of Gentry ‘520 by reference and therefore includes the disclosure thereof, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have utilized the suction/vacuum picker of Gentry ’520 in the system of Gentry ‘720 as such a picker is a well-known feature in the art to remove flat articles from the bottom of the stack as such suction/vacuum mechanisms allow for smooth and high speed operation while also ensuring that only one blank is picked.
 
Regarding Claim 11, Gentry ‘720, as modified, discloses the carton blanks (3) are engaged by the one or more carton lugs (7C) as the vacuum is released (see Col 5, lines 2-8 of Gentry ‘520; note the conveyor of Gentry ‘520 comprises hooks (carton lugs) as shown in Figures 7-10).
However, Gentry ‘720, as modified, fails to disclose the carton lugs move the carton blanks (3) at a faster rate than the rate of movement of the lugs (47, 48) of the overhead conveyor (10).
At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have positioned the carton lugs to have a larger pitch and operate at a higher speed than the overhead lugs because Applicant has not disclosed that greater speed provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the pitch and speed of Gentry ‘720 because the blanks will arrive at the products at essentially the same speed/rate of movement as the products. Therefore, it would have been an obvious matter of design choice to modify Gentry ‘720 to obtain the invention as specified in the claim. Note that by operating at higher speeds, less lugs would be needed and therefore the cost of the respective conveyors and hence the system can be reduced.
	
Allowable Subject Matter
Claims 1-5 and 12-15 are allowable if rewritten to overcome the objections outlined above.
Claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claims 1 and 12, none of the prior art, alone or in combination, anticipate or render obvious the claimed invention. 
Attention can be brought to the prior art references of Gentry (US Patent 3,127,720-previously cited), Brown (US Patent 6,550,608- cited in IDS), and May (US Patent 9,776,750- cited in IDS).
First, when considering Gentry and Brown, Gentry, as modified by Brown, discloses several features of the claimed invention (see the previous rejections in the Non-Final Rejection mailed 12/4/2020). However, Gentry, as modified, fails to explicitly disclose a release point wherein the carton lugs and lugs of the overhead lug conveyor are arranged such that when the blanks are released by the carton lugs along the chute, the blanks are engaged by the lugs of the overhead lug conveyor and movement of the blanks along the chute and toward registration with the product(s) is continued by engagement of the blanks with the lugs of the overhead lug conveyor and movement of the lugs of the overhead lug conveyor. It would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified Gentry such that the carton lugs and lugs of the overhead lug conveyor are arranged to perform such functions without the use of improper hindsight drawn from Applicant’s own specification as motivation. This feature in combination with the remaining features of Claims 1 and 12, render the claimed inventions patentably distinguishable over Gentry, in view of Brown.
Further when considering Brown alone and the prior art embodiment shown in Figure 1, Brown discloses a carton feeding system (Figure 1) comprising a picking assembly, a chute/transfer conveyor (4), a overhead lug conveyor (6) wherein both conveyors extend downwardly towards the product conveyor for placing carton blanks (3) in registration with the products (Col 1, lines 35-54). Further, although the embodiment of Figure 1 of Brown does not explicitly disclose the claimed rates of movement or the further wrapping station, these features would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated to ensure proper registration between the blanks and products and form a wrapped package thereof. Further, one could reasonably view the belt/chain of “transfer conveyor 4” as a chute or alternatively, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a chute to ensure proper alignment of the blanks during the feeding thereof. However, Claims 1 and 12 require the lugs of the overhead lug conveyor being able to engage the blanks and continue movement of the blanks along the carton chute after the carton lugs release the blanks at a release point as claimed. While it may have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated a chute into the embodiment of Brown, one would not have readily incorporated a chute comprising carton lugs and which extends past a release point where the blanks are released from the carton lugs and engaged and moved by the lugs of the overhead conveyor along the same chute. Such a modification would have required improper hindsight drawn from Applicant’s disclosure as motivation to modify Brown in this manner. 
Note Paragraph 0047 of Applicant’s specification mentions “a substantially smooth transition and control of the speed of the carton blanks can be provided with the rate of movement of the carton blanks being controlled while the carton blanks are still within the feeder and prior to their being moved into registration with their corresponding or associated products or groups of products” as a result of the claimed chute and release point configuration and therefore repositioning of the chute and release point would not merely have been a choice of design as Applicant provides an advantage and purpose of such positioning. 
Lastly, attention can be brought to the teachings of May (US Patent 9,776,750) which disclose several features of the claimed invention including a picking assembly (18; Figure 1), a carton chute (19) comprising carton lugs (31; Figures 3, 5; Col 5, lines 40-44), and a overhead conveyor (21), however, May at least fails to disclose the overhead conveyor (21) comprising lugs and fails to explicitly disclose the chute and carton lugs arranged such that the blanks are released by the carton lugs (31) at a release point as claimed. Further it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have further modified May by incorporating lugs onto the overhead conveyor and further configuring the carton lugs to release the blanks at a point where the incorporated overhead lugs would engage and further continue the blanks movement along the chute without significant structural changes to the invention of May which would also require improper hindsight drawn from Applicant’s own disclosure as motivation. 
Therefore, in conclusion, the claimed invention of both Claims 1 and 12, are viewed as allowable over the prior art. Note that the method of Claim 8 (pending response/amendment to overcome 112 rejections above) comprises the corresponding method steps associated with the features outlined above in Claims 1 and 12 and therefore is also viewed as allowable subject matter. 


Response to Arguments
Applicant’s arguments filed 3/4/2021, with respect to the 112(b) rejections over recitations of “substantially” and/or “approximately”, filed 3/4/2021, have been fully considered and several of the arguments pertaining to some of the claims are persuasive as, after further review, scope of several recitations of “substantially” and/or “approximately” can be obtained in view of excerpts of the specification and/or the Figures.  The corresponding rejections of 12/4/2020 has been withdrawn. Note that some of the previous 112(b) rejections are maintained given the explanations below.
Specifically pertaining to the phrase “approximately at a release point” of Claim 6 and Applicant’s further arguments pertaining to the 112 rejections of Claim 6 on Page 8 of “REMARKS”, Examiner respectfully asserts that given the context of the claim and in view of the specification, “approximately at a release point of the carton blanks from at least one of the picking assembly and one or more carton lugs” still renders the Claim indefinite for several reasons:
1. The scope of “approximately at a release point” is still viewed as relative terminology in which a scope cannot be readily ascertained in view of the specification. Throughout the specification, the “release point” (78) is described with reference to the carton lugs and not the picking assembly and therefore, if Applicant is attempting to argue that  there is sufficient support and description for the “overhead lug conveyor” being “approximately at a release point” of the picking assembly, the assertion of the Examiner that scope of the term “approximately” is indefinite is justified as the overhead conveyor is clearly not in a position that would be readily considered approximately at a release point of the picking assembly as the overhead lug conveyor and picking assembly are near opposite ends of the chute. Again, note that release point 78 is referenced with respect to the carton lugs throughout the specification (further note that a 112(a) rejection was not viewed as a necessary as it remained unclear as to what Applicant was referring to by “approximately at a release point” in view of the context of the claim and the specification, however, if Applicant was to merely remove the term “approximately”, a 112(a) rejection may be necessitated as there does not appear to be sufficient support for the overhead lug conveyor engaging the blanks at a release point of the picking assembly).
2.  It is unclear as to whether Applicant is attempting to positively claim the one or more carton lugs in both alternative scopes of the claim (see 112 rejections above for explanation).

Further, regarding Applicant’s arguments with respect to the 112 rejections over Claim 7 on Page 8 of “REMARKS”, Examiner respectfully asserts that it is unclear as to what the “angle” is referring to and what the lugs are moved at an angle relative to. If the angle referenced is relative to the chute, then the “approximately parallel” limitation is viewed as an indefinite limitation as it would not be readily clear what angle range can be effectively viewed as “approximately parallel”.
 
Applicant’s arguments with respect to the prior art rejections of claims 1-5, 8, and 12-15 have been considered but are moot in view of the amendment clearly overcoming the previous prior art rejections. 

Note while no specific argument appears to be made with reference to Claim 6,  Pages 13-15 of “REMARKS”,  appear to outline some arguments pertinent to Claim 6 and have been fully considered but they are not persuasive. Although the arguments appear to be referencing language from Claim 1, it appears that the Applicant is arguing that the tucking studs/pawls of Gentry cannot be reasonably viewed as the lugs of the overhead lug conveyor as claimed as the tucking pawls/studs engage the blanks after the blanks are already in registration with the bottles and prior to the carton lugs (7C) releasing the blanks. In response to such arguments, Examiner asserts that it is the teachings of Brown that are relied upon for teaching the chute and/or the overhead lugs are configured such that the lugs move the carton blanks such that they move toward/approach registration with the products and it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified the arrangement of the chute and overhead lug conveyor such that they extend downward towards the bottles/products given the motivations outlined in the 103 rejection above.
Note, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this instance, the combination of Gentry, in view of Brown, discloses/renders obvious the claimed invention of Claim 6.
Further note that there does not appear to be any specific arguments pertaining specifically to Claim 6, however, Examiner would like to point out that the step of “moving the carton blanks with the overhead lugs” is not requiring that the carton lugs be disengaged from the blanks or even that the movement of the blank is carried out by the overhead lugs. Merely stating moving the blanks with the overhead lugs does not require that the lugs are the structure moving the blanks. Hence, Gentry, as modified with the downward arrangement as taught by Brown, discloses the claimed invention of Claim 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Calvert (US Patent 4,023,328) discloses carton feeding system comprising a picking assembly, carton lugs, and an overhead lug conveyor (see Figure 4) but not in the configurations as claimed.
-Ganz (US Patent 3,940,907) discloses carton feeding system with several chute/conveyor structures but none in the manner as claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        3/31/2021